

Exhibit 10.1
 
 
EXECUTION COPY


CONSENT AND AMENDMENT NO. 7 TO
REVOLVING CREDIT AND SECURITY AGREEMENT
 
among
 
CIT SOUTHEAST, INC.,
UNIFORCE SERVICES, INC.,
BRENTWOOD OF CANADA, INC.,
BRENTWOOD SERVICE GROUP, INC.,
CLINICAL LABFORCE OF AMERICA, INC.,
COMFORCE INFORMATION TECHNOLOGIES, INC.,
COMFORCE TECHNICAL, LLC,
COMFORCE TECHNICAL SERVICES, INC.,
COMFORCE TELECOM, INC.,
CTS OF WASHINGTON, LLC,
GERRI G., INC.,
LABFORCE SERVICES OF AMERICA, INC.,
PRO CLINICAL SUPPORT SERVICES, LLC,
PRO UNLIMITED GLOBAL LTD,
PRO UNLIMITED GLOBAL (HK) LIMITED,
PRO UNLIMITED GLOBAL JAPAN, LTD
a/k/a PRO UNLIMITED GLOBAL JAPAN, YK,
PRO UNLIMITED, INC.,
PRO UNLIMITED MPS, INC.,
TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC.,
UNIFORCE STAFFING SERVICES, INC.,
SUMTEC CORPORATION,
THISCO OF CANADA, INC.,
CTS GLOBAL, INC.
(as Borrowers)
 
and
 
COMFORCE OPERATING, INC.
(as Borrowing Agent)
 
and
 
COMFORCE CORPORATION
(as Guarantor)
 
and
 
PNC BANK, NATIONAL ASSOCIATION
(as Administrative Agent and Lender)
 
and
 
THE OTHER LENDERS PARTY HERETO


as of May 24, 2007




--------------------------------------------------------------------------------



EXECUTION COPY


 
CONSENT AND AMENDMENT NO. 7 TO CREDIT AGREEMENT
 
This Consent and Amendment No. 7 to Credit Agreement (this “Amendment”) is
executed and delivered by the undersigned as of May 24, 2007.  Reference is
hereby made to the Revolving Credit and Security Agreement, dated as of June 25,
2003, as amended, among COMFORCE Operating, Inc., as Borrowing Agent (in such
capacity, “Borrowing Agent”), the Borrowers named therein, COMFORCE Corporation,
a Delaware corporation, as guarantor, Merrill Lynch Capital, a Division of
Merrill Lynch Business Financial Services Inc., and JPMorgan Chase Bank, N.A.,
as Co-Syndication Agents for the Lenders and as Lenders, Webster Business Credit
Corporation, as Documentation Agent for the Lenders and as Lender, the other
financial institutions which hereafter become a party thereto (the “Lenders”),
and PNC Bank, National Association, as Administrative Agent for the Lenders (in
such capacity, “Administrative Agent”) and as Lender (as the same may be from
time to time further amended, extended, restated, supplemented or otherwise
modified, the “Credit Agreement”).  Capitalized terms used, but not defined
herein, shall have the meanings ascribed to them in the Credit Agreement.
 
WHEREAS, COMFORCE Corporation and COMFORCE Operating Inc. desire to purchase an
unspecified number of shares of the common stock of Holdings;


WHEREAS, Borrowers have requested that Agent enter into this Amendment and
consent to the purchase of the common stock of Holdings as more particularly
described below; and
 
WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement as set forth below.
 
NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
 
I.           AMENDMENT
 
Section 7.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
 
“Section 7.6.  Capital Expenditures.  Contract for, purchase or make any
expenditure or commitments for fixed or capital assets (including capitalized
leases) in any fiscal year in an aggregate amount for all Borrowers in excess of
$6,000,000.”
 
II.           CONSENT
 
A.           Notwithstanding Section 4.15(h) of the Credit Agreement to the
contrary, the Lenders hereby consent to the deposit by Borrowers of funds held
at its Citibank, N.A. checking account in offshore overnight sweep accounts at
the direction of Citibank, N.A.; provided that such funds are immediately
deposited back into accounts that are Blocked Accounts each morning.
 


--------------------------------------------------------------------------------



B.           Notwithstanding Section 7.4 of the Credit Agreement to the
contrary, the Lenders hereby consent to the purchase of shares of the common
stock of Holdings in one or more transactions made at or near the market price
for such shares for a purchase price not to exceed $4,000,000 (the “Purchase
Price”) in the aggregate (the “Purchase”).  The requirements of clauses (a)(i)
and (c) of Section 7.19 of the Credit Agreement shall apply to the Purchase
mutatismutandis, and the Purchase Price shall reduce the Redemption Allowance
permitted for calendar year 2007.
 
III.           CONDITIONS PRECEDENT
 
The effectiveness of this Amendment is subject to the satisfaction of each of
the following conditions:
 
A.           Borrowers shall have delivered to Agent a fully executed original
of this Amendment.
 
B.           The representations and warranties in Section IV hereof shall be
true and correct as of the date hereof and after giving effect to each of the
transactions contemplated hereby.
 
C.           Borrowers shall have delivered to Agent contemporaneous
notification of each Purchase, including purchase price and number of shares
purchased.
 
IV.           REPRESENTATIONS AND WARRANTIES
 
Borrowers hereby represent and warrant to the Lenders and Agent as follows:
 
A.           The execution, delivery and performance by Borrowers of this
Amendment and the transactions contemplated hereby (a) are within each
Borrower’s corporate or limited liability company power; (b) have been duly
authorized by all corporate or limited liability company or other necessary
action; (c) are not in contravention of any provision of any such Person’s
certificate of incorporation or formation, operating agreement, bylaws or other
documents of organization; (d) do not violate any law or regulation, or any
order or decree of any Governmental Body; (e) do not conflict with or result in
the breach or termination of, constitute a default under or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such party is a party or by which such
party or any of its respective property is bound; (f) do not result in the
creation or imposition of any Lien upon any Borrower’s property or any property
of such Borrower’s respective Subsidiaries (other than Liens in favor of Agent)
and (g) do not require the consent or approval of any Governmental Body or any
other Person.
 
B.           This Amendment has been duly executed and delivered by each
Borrower and constitutes the legal, valid and binding obligation of such Person,
enforceable against each such Person in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general.
 
C.           Each representation and warranty of each Borrower contained in the
Credit Agreement and the Other Documents is true and correct on the date hereof
in all material
 

2

--------------------------------------------------------------------------------



respects and will be true and correct in all material respects as if made
immediately after giving effect to this Amendment (except to the extent such
representation or warranty relates to an earlier date, in which case such
representation and warranty is true and correct in all material respects on and
as of such earlier date).
 
D.           No Default or Event of Default has occurred and is continuing.
 
V.           MISCELLANEOUS
 
A.           Each Borrower acknowledges and confirms to Agent and the Lenders
that the Credit Agreement and each Other Document to which it is a party shall
remain in full force and shall continue to evidence, secure or otherwise
guarantee and support the obligations owing by Borrowers to Agent and Lenders
pursuant thereto and pursuant to the Notes, and, after giving effect to this
Amendment, each Borrower hereby ratifies and affirms each of the foregoing
documents to which it is a party.
 
B.           Each Borrower acknowledges and reaffirms to Agent and the Lenders
that (i) the Liens granted to Agent for the benefit of the Lenders under the
Credit Agreement and the Other Documents remain in full force and effect and
shall continue to secure the obligations of Borrowers arising under the Credit
Agreement, and the Other Documents, and (ii) the validity, perfection or
priority of the Liens will not be impaired by the execution and delivery of this
Amendment.
 
C.           Each Borrower acknowledges and agrees that no Lender has waived or
shall be deemed to have waived any of its rights or remedies under the Credit
Agreement or any of the Other Documents which documents shall remain in full
force and effect in accordance with their terms.
 
D.           Borrowers shall promptly pay to Agent all costs and expenses
including, without limitation, reasonable attorneys’ fees and disbursements
incurred by Agent on its behalf or on behalf of the Lenders in connection
herewith, which amount may be charged to Borrowers’ Account and shall be part of
the Obligations.
 
E.           This Amendment is limited to the subject matter hereof and may be
executed in any number of counterparts, including by telecopy, and by the
various parties hereto on separate counterparts, each of which when so executed
and delivered shall be an original, but all of which shall together constitute
one and the same instrument.
 
E.           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES
AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO.
 
 
*          *          *
 

3

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.
 

 
COMFORCE OPERATING, INC., as Borrowing Agent, Pledgor and Guarantor
       
By:
     
Name:
   
Title:
         
UNIFORCE SERVICES, INC.,
       
By:
     
Name:
   
Title:
         
BRENTWOOD OF CANADA, INC.
       
By:
     
Name:
   
Title:
         
BRENTWOOD SERVICE GROUP, INC.
       
By:
     
Name:
   
Title:
         
CIT SOUTHEAST, INC.
       
By:
     
Name:
   
Title:
         
COMFORCE TECHNICAL, LLC
 
By: COMFORCE Technical Services, Inc., Its Sole Member
       
By:
     
Name:
   
Title:
       

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
COMFORCE INFORMATION TECHNOLOGIES, INC.
       
By:
     
Name:
   
Title:
         
PRO UNLIMITED MPS, INC.
       
By:
     
Name:
   
Title:
         
COMFORCE TECHNICAL SERVICES, INC.
       
By:
     
Name:
   
Title:
         
COMFORCE TELECOM, INC.
       
By:
     
Name:
   
Title:
         
GERRI G., INC.
       
By:
     
Name:
   
Title:
         
CLINICAL LABFORCE OF AMERICA, INC.
       
By:
     
Name:
   
Title:
             

 
 
 
 
 

--------------------------------------------------------------------------------

 

 

 
LABFORCE SERVICES OF AMERICA, INC.
       
By:
     
Name:
   
Title:
         
PRO UNLIMITED, INC.
       
By:
     
Name:
   
Title:
         
TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC.
       
By:
     
Name:
   
Title:
         
UNIFORCE STAFFING SERVICES, INC.
       
By:
     
Name:
   
Title:
         
SUMTEC CORPORATION
       
By:
     
Name:
   
Title:
       

 
 
 
 
 

--------------------------------------------------------------------------------

 

 

 
THISCO OF CANADA, INC.
       
By:
     
Name:
   
Title:
         
CTS OF WASHINGTON, LLC
 
By: COMFORCE Technical Services, Inc., Its Sole Member
       
By:
     
Name:
   
Title:
         
PRO CLINICAL SUPPORT SERVICES, LLC
 
By: PrO Unlimited, Inc., Its Sole Member
       
By:
     
Name:
   
Title:
   
Title:
         
PRO UNLIMITED GLOBAL LTD. a/k/a PRO UNLIMITED GLOBAL JAPAN, YK
       
By:
     
Name:
   
Title:
         
PRO UNLIMITED GLOBAL JAPAN, LTD.
       
By:
     
Name:
   
Title:
         
PRO UNLIMITED GLOBAL (HK)LIMITED
       
By:
     
Name:
   
Title:
       

 
 
 
 
 

--------------------------------------------------------------------------------

 

 

   
CTS GLOBAL, INC.
           
By:
       
Name:
     
Title:
                       
Consented and Agreed to:
COMFORCE CORPORATION, as Guarantor
       
By:
 
 
   
Name:
 
 
 
Title:
 
 
               

 
 
 
 
 

--------------------------------------------------------------------------------

 

 

 
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as Lender
       
By:
     
Name:
           
JPMORGAN CHASE BANK, N.A., as Co-Syndication Agent and Lender
       
By:
     
Name:
           
MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES
INC., as Co-Syndication Agent and Lender
       
By:
     
Name:
             
WEBSTER BUSINESS CREDIT CORPORATION, as Documentation Agent and Lender
       
By:
     
Name:



